Citation Nr: 0333203	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO denied reopening the claim of 
entitlement to service connection for tinnitus and increased 
the disability rating for bilateral hearing loss from 20 to 
30 percent.

In April 2003, the veteran appeared at the New York RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In August 1990, the RO denied entitlement to service 
connection for tinnitus. 

3.  Evidence submitted since the August 1990 RO decision 
denying entitlement to service connection for tinnitus is 
either redundant, does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.

4.  Audiological evaluation establishes the veteran's 
bilateral hearing loss is no more than Level VI hearing for 
the left (better) ear and Level XI hearing for the right 
(poorer) ear.

5.  The veteran's bilateral hearing loss does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The August 1990 RO decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence submitted since the RO's August 1990 
decision is not new and material; thus, the claim of service 
connection for tinnitus cannot be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  An increased rating to 50 percent, but not more, for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's bilateral 
hearing loss.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a 
January 2002 evidence-development letter.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  

In this case, however, the RO's January 2002 letter, although 
requesting the information within 30 days, further provided, 
"If the information or evidence is received within one year 
from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim."  Although it appears that the 
RO relied in part on the invalidated regulation, the veteran 
was provided more than one year ultimately to submit 
evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Pursuant to the veteran's claim for an increased 
rating, VA conducted an audiological evaluation in January 
2002.  That examination also provided an opinion regarding 
the etiology of the veteran's tinnitus.  This goes beyond 
VA's duty to assist, as the duty to provide a medical 
examination or obtain a medical opinion applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured, which has not been done in 
this case.  38 C.F.R. § 3.159(c)(4)(iii).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains the veteran's service 
medical records, as well as all pertinent records identified 
by the veteran. 

II. Tinnitus

In August 1990, the RO denied service connection for 
tinnitus.  Notice of the decision was sent to the veteran in 
Octiber 1990; he did not disagree with the decision within 
one year of notification, and that decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003). 

At the time of the RO's August 1990 decision, the evidence of 
record included the veteran's service medical records that 
were devoid of complaints or findings of tinnitus.  
Intermittent tinnitus was noted on VA audiology examination 
in April 1947.  Complaints of occasional noise in the head 
were made on VA ear, nose and throat evaluation in November 
1981, but such noise was denied on VA ear, nose and throat 
evaluation in July 1982.  The veteran complained of constant 
ringing on VA examinations in May 1986 and February 1987.  
The veteran stated at a September 1988 Board hearing that he 
was experiencing at that time a constant ringing in his ears 
that had been present since service.  Further testimony 
indicated the veteran was a U.S. Navy machinist's mate who 
served in reportedly loud engine rooms aboard several vessels 
for most of his period of active service.  The veteran 
related a traumatic incident aboard ship in which he suffered 
a concussion as the result of a cannon gun's recoil shock 
that threw him against a bulkhead in or around the engine 
room where he worked.

The claim was denied in August 1990 on the basis that 
tinnitus was not evidenced, either by complaint or treatment, 
in the service medical records and that exposure to acoustic 
trauma was not documented in service.  It was noted that 
service connection for hearing loss had been granted on the 
basis of aggravation of a preservice hearing loss related to 
ear infection.

The evidence received subsequent to August 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence associated with the claims file subsequent to 
the RO's October 1990 decision includes recent Board hearing 
testimony that essentially reiterates the September 1988 
testimony.  The veteran reported working in loud engine rooms 
aboard ship; he reported a traumatic incident in which he 
experienced a concussion from a cannon gun's recoil shock; 
and he reported that the present ringing in his ears has been 
present since service.  This evidence is redundant and thus 
cannot be considered new and material.  See 38 C.F.R. 
§ 3.156(a).

The new evidence also includes a complaint of constant 
tinnitus in the January 2002 VA examination report.  The 
August 1990 RO decision, however, did not deny the claim for 
lack of current disability.  See Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991) (evidence of current disability not 
new and material when current disability was a known fact in 
final decision).  This evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus cannot be considered new and material.  See 38 C.F.R. 
§ 3.156(a).

The January 2002 VA examination also includes a medical 
opinion that it is "totally impossible to sort out . . . the 
degree to which, if any, military noise exposure contributed 
to current HL/tinnitus."  The inconclusive nature of the VA 
examiner's opinion is such that this evidence does not raise 
a reasonable possibility of substantiating the claim and thus 
cannot be considered new and material.  Id.

Consequently, the record does not contain new and material 
evidence to reopen the claim.

III.  Bilateral hearing loss

In November 2001, the veteran raised a claim for an increased 
rating for bilateral hearing loss.  In March 2002, the RO 
increased the disability rating from 20 percent to 30 
percent.  The claim for a higher rating, however, remains on 
appeal because the 30 percent disability evaluation is less 
than the maximum benefit available under VA laws and 
regulations.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

In cases of exceptional hearing loss, i.e., when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

VA audiological testing in January 2002 demonstrated average 
puretone thresholds to be 105 decibels for the right ear and 
66 decibels for the left ear.  Maryland CNC speech 
recognition score was 0 percent for the right ear and 78 
percent for the left ear.  The only possible interpretation 
of these findings under the regulations establishes that the 
veteran's hearing loss is at Level XI in the right ear and no 
more than Level IV in the left ear.  In such a case, the 
numeric designations correlate to the currently assigned 30 
percent disability rating.  

VA audiological testing in February 2001 demonstrated average 
puretone thresholds to be 66 decibels for the left ear and 
entirely non-responsive for the right ear.  Maryland CNC 
speech recognition score was no more than 70 percent for the 
left ear and non-responsive (0 percent) for the right ear.  
The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss was at Level 
XI in the right ear and no more than Level VI in the left 
ear.  In such a case, the numeric designations correlate to a 
50 percent disability rating.  

The results of VA audiological testing show that the veteran 
is essentially deaf in his right ear, and both VA 
audiological test results document a pure tone threshold 
average of 66 decibels for the left ear.  The only 
significant difference between the February 2001 and the 
January 2002 audiological test results is the speech 
discrimination finding, with the former test documenting a 
percentage of no more 70, as opposed to the January 2002 test 
documenting a percentage of 78.  Resolving the benefit of the 
doubt in the veteran's favor, as required under 38 C.F.R. 
§ 4.3, his bilateral hearing loss, based on the more severe 
findings documented in February 2001, warrants an increase to 
50 percent.

There is no other pertinent medical evidence of record that 
would entitle the veteran to an increased rating for 
bilateral hearing loss.  The veteran's assertions of 
decreased hearing, the need for hearing aids, etc., are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss because, as previously noted, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, supra.

The veteran's exceptional pattern of hearing impairment has 
been considered, as provided under 38 C.F.R. §§ 4.85 
and 4.86, but it does not establish numeric designations from 
Tables VI or VIa that support a higher rating.  Additionally, 
the veteran's bilateral hearing loss is not of such severity 
and is not in combination with service-connected blindness so 
as to warrant special monthly compensation.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2003).  

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) and determined 
referral for extra-schedular consideration was not warranted 
in this case.  The Board agrees.  The veteran has not 
required any periods of hospitalization for his bilateral 
hearing loss, and the evidence does not suggest that marked 
interference with employment is the result of the 
service-connected disability.  In the absence of evidence 
presenting such exceptional circumstances, the claim is not 
referred for consideration of an extra-schedular rating; his 
disability is appropriately rated under the schedular 
criteria.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for tinnitus not having been submitted, 
the benefit sought on appeal remains denied.

Entitlement to an increased rating to 50 percent for 
bilateral hearing loss, but no more, is granted, subject to 
the applicable criteria pertaining to the payment of 
veterans' benefits.
 


	                     
______________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



